DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This office action is in response to the claims filed 1/14/2020.  Claims 1-10 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper et al. US 2007/0156122 A1 (Cooper) in view of Rodriguez US 2009/0041565 A1.
Cooper teaches surgery system comprising: a support linkage (192) ; an orienting platform (136) movably supported by the support linkage; a manipulator comprising an instrument holder (274) configured to support a surgical instrument (276), wherein a remote center of motion (278) is defined for the manipulator, the manipulator is configured to insert the surgical instrument along an insertion axis (the surgical instrument defines the insertion axis) that intersects the remote center of motion (see 276 passing through 278 in fig. 2a); and a set-up linkage (fig. 2a) coupled between the orienting platform and the manipulator, wherein the set-up linkage comprises an extension link (266) coupled to the orienting platform (via 258), a vertical link (272) coupled to the manipulator, and a set-up linkage parallelogram portion (268) coupling the vertical link to the extension link, the set-up linkage portion being configured and operable to selectively translate the vertical link vertically while keeping the vertical link vertically oriented (the joints connecting 270 to 272 and 268 will allow 272 to keep in a 
Rodriguez teaches a surgery system with a common manipulator.  The manipulator is configured to rotate the instrument holder around a manipulator first axis (411, [0029]) that intersects the remote center of motion (410) and is transverse to the insertion axis (409); and to rotate the instrument holder around a manipulator second axis (408) that intersects the remote center of motion (410) and is transverse to the insertion axis and the manipulator first axis (409, [0030]).  The ability to rotate the instrument holder around a second axis also more range of freedom and increasing the freedom for positioning a tool holder.  The manner of enhancing a particular device (surgical robot) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Rodriguez.  Accordingly, one of ordinary skill in the art would have been capable of applying the known “improvement” technique in the same manner to the prior art surgical robot of Cooper and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that having a manipulator second axis that intersects the remote center of motion would positively increase the degree of freedom increasing the range of freedom/motion of the tool holder of a surgical robot (abstract, Rodriguez).
As to claim 2, Cooper/Rodriguez teaches the surgery system of claim 1, wherein the set-up linkage comprises: a manipulator support link coupled to the manipulator (407, Rodriguez); and a distal set-up linkage joint (401, [0028]-[0029], Rodriguez) coupling the manipulator support link to the vertical link, the distal set-up linkage joint being configured and operable to selectively reorient the manipulator support link relative to the vertical link ([0028]-[0029, Rodriguez]).  
As to claim 3, Cooper/Rodriguez teaches the surgery system of claim 2, wherein the distal set-up linkage joint is configured and operable to selectively reorient the manipulator support link relative to the vertical link around a distal set-up linkage joint axis that is vertically oriented ([0028]-[0029, Rodriguez]).  
As to claim 4, Cooper teaches the surgery system of claim 1, wherein: the set-up linkage comprises a base link (258) coupled to the orienting platform and coupling the extension link to the orienting platform (fig. 2); and the set-up linkage is configured and operable to selectively translate the extension link horizontally relative to the base link (248 and 260 of 258 rotate in a horizontal plane, fig. 2a)
As to claim 5, Cooper teaches the surgery system of claim 4, wherein the set-up linkage comprises a proximal set-up linkage joint (260) coupling the base link to the orienting platform (fig. 2a), the proximal set-up linkage joint being configured and operable to selectively reorient the base link relative to the orienting platform (indicated by rotational arrow above 260).  
As to claim 6, Cooper teaches the surgery system of claim 5, wherein the proximal set-up linkage joint is configured and operable to selectively reorient the base link relative to the orienting platform around a proximal set-up linkage joint axis (SJA11) that is vertically oriented (fig. 2a).  
As to claim 7, Cooper teaches the surgery system of claim 1, further comprising: a second manipulator comprising a second instrument holder configured to support a second surgical instrument (any one of the plurality of manipulator in fig. 1), wherein a second remote center of motion is defined for the second manipulator, the second manipulator is configured to insert the second surgical instrument along a second insertion axis that intersects the second remote center of motion (the manipulators are identical to the first manipulator and will comprise identical configurations); and a second set-up linkage coupled between the orienting platform and the second manipulator, wherein the second set-up linkage comprises a second extension link coupled to the orienting platform, a second 
Rodriguez teaches a surgery system with a common manipulator.  The manipulator is configured to rotate the instrument holder around a manipulator first axis (411, [0029]) that intersects the remote center of motion (410) and is transverse to the insertion axis (409); and to rotate the instrument holder around a manipulator second axis (408) that intersects the remote center of motion (410) and is transverse to the insertion axis and the manipulator first axis (409, [0030]).  The ability to rotate the instrument holder around a second axis also more range of freedom and increasing the freedom for positioning a tool holder.  The manner of enhancing a particular device (surgical robot) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Rodriguez.  Accordingly, one of ordinary skill in the art would have been capable of applying the known “improvement” technique in the same manner to the prior art surgical robot of Cooper and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that having a manipulator second axis that intersects the remote center of motion would positively increase the degree of freedom increasing the range of freedom/motion of the tool holder of a surgical robot (abstract, Rodriguez)
As to claim 8, Cooper/Rodriguez teaches the surgery system of claim 7, wherein the second set-up linkage comprises: a second manipulator support link coupled to the second manipulator; and a second distal set-up linkage joint coupling the second manipulator support link to the second vertical link, the second distal set-up linkage joint being configured and operable to selectively reorient the second manipulator support link relative to the second vertical link (the manipulators fig. 1 are identical to the first manipulator and will comprise identical configurations).  
As to claim 9, Cooper/Rodriguez teaches the surgery system of claim 7, wherein: the second set-up linkage comprises a second base link coupled to the orienting platform and coupling the second extension link to the orienting platform; and the second set-up linkage is configured and operable to selectively translate the second extension link horizontally relative to the second base link (the manipulators fig. 1 are identical to the first manipulator and will comprise identical configurations).  
As to claim 10, Cooper/Rodriguez teaches the surgery system of claim 9, wherein the second set-up linkage comprises a second proximal set-up linkage joint coupling the second base link to the orienting platform, the second proximal set-up linkage joint being configured and operable to selectively reorient the second base link relative to the orienting platform (the manipulators fig. 1 are identical to the first manipulator and will comprise identical configurations).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771